                                                                             'l'lmff*lffiffi,
                         IN THE UNITED STATES DISTRICT COURT
                                                                                         JAN Z 7
                                                                                                 Zoza
                            FOR THE DISTRICT OF NEW MEXICO

                                                                               '''"':l!f;rErrens
UNITED STATES OF AMERICA,
               Plaintiff,

vs.                                                                  No. CR 19-4439 JB


JOSEPH M. PEREZ,
                Defendant.

                      ORDER MODIFYING CONDITIONS OF RELEASE

        This matter having come before the Court on the Defendant's Second Motion to Modify

Conditions of Release (Doc. 26), previously filed in this case, and the Court being fully advised   of

the circumstances, finds the motion is well taken;

        IT IS HEREBY ORDERED THAT Defendant's Second Unopposed Motion to Modi$r

Conditions of Release be and hereby is GRANTED.       All conditions of release   as contained in the

Order Setting Conditions of Release (Doc. 22),filed in this case on December 23,z}lg,remain

in effect with the exception that Defendant is hereby subject to two additional conditions of

release, to   wit: Home Detention and Location Monitoring.


                                                          rkl*r.
                                                         tt               Qr,^,r,..n
                                                     U.S.MAGISTRATE ruDGE
